Citation Nr: 0907063	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  04-02 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for low back syndrome, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in June 2006.  The appellant's claims 
folder contains a transcript of the hearing.

In October 2006, the appeal was remanded for further 
development.


FINDINGS OF FACT

1.  Prior to September 23, 2002, the Veteran's low back 
syndrome was not manifested by a severe limitation of motion 
of the lumbar spine; or a severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion; or severe intervertebral 
disc syndrome; recurring attacks, with intermittent relief.

2.  Since September 23, 2002, the Veteran's low back syndrome 
has not been manifested by intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
or favorable ankylosis.

3.  For the period since September 26, 2003, the Veteran's 
low back syndrome is not manifested by forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

Throughout the entire rating period, the criteria for a 
rating in excess of 20 percent for a low back syndrome have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 
5292, 5293, 5295 (2003); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235 to 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

While this appeal was pending the applicable rating criteria 
for spinal and skin disabilities were revised.  The timing of 
these changes requires the Board to first consider the claims 
under the old regulations for any period prior to the 
effective date of the amended diagnostic codes.  Thereafter, 
the Board must analyze the evidence dated after the effective 
date of the new regulations and consider whether an increased 
rating is warranted under the new criteria.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).


When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the Veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).

By a July 1992 rating decision, the Veteran was granted 
service connection for low back syndrome and assigned 10 
percent disability evaluation effective September 1991.  In a 
February 1996 rating decision the Veteran's disability 
evaluation for his low back syndrome was increased to 20 
percent effective October 10, 1995.

While this appeal was pending the applicable rating criteria 
for spinal disabilities under 38 C.F.R. § 4.71a, were revised 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003).  The Veteran was notified of the change in 
criteria by a January 2006 supplemental statement of the 
case.

At all times during the course of the appeal under 38 C.F.R. 
§ 4.71a, Under Diagnostic Code 5010 (2002), traumatic 
arthritis is rated as degenerative arthritis.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2002), degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 a moderate 
limitation of lumbar motion warranted a 20 percent disability 
rating.  A severe limitation of lumbar motion warranted a 40 
percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002), 
favorable ankylosis warranted a 40 percent rating.

Prior to September 23, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome (IVDS), provided a 40 percent 
rating for severe IVDS, with recurring attacks and 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), a 20 
percent evaluation was assigned for a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating was warranted if the lumbosacral strain was severe 
with listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least four weeks but less than six during the past 12 months, 
a 40 percent rating is warranted; and a 20 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective on and after September 23, 2002).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Under 38 C.F.R. § 4.71a (2008), a lumbar disorder such as 
that presented in this case is evaluated under the general 
formula for back disorders.  The rating criteria are 
controlling regardless whether there are symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  In this respect, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

At a December 2001 VA examination, the Veteran complained of 
pain, weakness, fatigue, lack of endurance, and stiffness.  
He stated that when his feet were not supporting movement, 
his back, neck, hip, and left shoulder hurt.  He stated his 
legs got weak and gave way.  He described flare-ups lasting 
one to two weeks and described them as distressing.  He 
stated he could not perform any normal functions during 
flare-ups.  The Veteran indicated he currently worked as a 
corrections officer and had held that position for three 
years.


The examination showed the Veteran's posture was normal and 
his gait appeared somewhat slow on ambulation, but within 
normal limits.  The lumbar spine exhibited no muscle spasms, 
weakness, or tenderness.  Straight leg raising was negative 
on both sides.  Flexion was 0 to 95 degrees, extension 0 to 
35 degrees with pain at 15, right and left lateral flexions 
were 0 to 40 degrees with pain at 40, right and left 
rotations were 0 to 35 degrees with pain at 35.  Range of 
motion of the lumbar spine was affected by pain only.  The 
examiner noted that there was no evidence of fatigue, 
weakness, lack of endurance, or incoordination affecting 
motion at this examination.  

X-rays showed minimal osteophytosis with no significant disc 
space narrowing seen; no evidence of acute osseous injury.

At a June 2003 VA examination, it was noted that the 
Veteran's posture and gait were within normal limits.  The 
Veteran complained of radiating pain on movement.  Muscle 
spasm was present as well as tenderness.  There was a 
positive straight leg raising bilaterally.  There were no 
signs of radiculopathy present.  Flexion was noted to 90 
degrees with pain at 90 degrees.  Extension was to 10 degrees 
with pain at 10 degrees.  Right and left lateral flexions 
were noted to 30 degrees as were right and left rotation.  
The examiner noted that range of motion of the spine was 
additionally limited by pain and lack of endurance.  It was 
not additionally limited by fatigue, weakness, or 
incoordination.  There was no ankylosis of the spine.  

Neurological examination of the lower extremities was 
performed.  Motor function was within normal limits.  Sensory 
function was within normal limits.  Bilateral lower extremity 
reflexes revealed knee jerk of 2+ and ankle jerk of 2+.  

At a July 2004 VA examination, the Veteran reported constant 
pain which traveled into his legs.  He stated that his pain 
did not cause incapacitation.  The Veteran's posture was 
within normal limits.  His gait was abnormal; he walked with 
small steps.  Examination of the thoracolumbar spine revealed 
no complaints of radiating pain on movement.  Muscle spasm 
was absent and no tenderness was noted.  There was negative 
straight leg raising on the right and left.  Flexion was to 
80 degrees with pain at 80 degrees and extension was to 25 
degrees with pain at 25 degrees.  Right and left lateral 
flexions were to 30 degrees as were right and left rotation.  
The examiner noted that range of motion was additionally 
limited by pain and lack of endurance.  It was not 
additionally limited by fatigue, weakness, or incoordination.  
There was no ankylosis of the spine and there were no signs 
of intervertebral disc syndrome.  Peripheral nerve 
examination was within normal limits.  MRI of the lumbar 
spine showed degenerative disease.

At his June 2006 Travel Board hearing, the Veteran testified 
that it was hard for him to get up in the morning due to his 
back pain.  He stated that he received cortisone treatments 
for his back.  The Veteran indicated that due to his back 
problems his job has given him certain physical waivers.  

Medical evidence from Joseph N. Saba, M.D., dated April 2004 
to July 2008 show the Veteran suffered from chronic lumbar 
syndrome without evidence of disc herniation or lumbar 
radiculopathy.  A May 2004 MRI showed mild degenerative disc 
disease, slightly progressed since prior, with mild bilateral 
neural foraminal narrowing at L4-5 and L5-S1 inferiorly.  The 
lateral recess at L4-5 was also narrowed, where the L5 nerve 
roots traverse.  Small annular fissures were present at the 
left paracentral L5-S1 and the left lateral L4-5 disc.  In 
December 2006, the Veteran reported that he lost his job.  He 
believed they fired him because of his back.  He was having a 
hard time affording physical therapy.  

In a letter dated December 2007 from Dr. Saba, it was noted 
that the Veteran was using emotionally charged words to 
describe his pain, suffering, and handicap.  He stated that 
he lost his job in September 2006 and for the past year had 
been employed a few days per week "seasonal work" as a 
greeter at Wal-Mart.  He stated that he could not take it any 
more.  He indicated the physical therapy helped but he had 
difficulty affording it.  He was given a referral to physical 
therapy once a week for the next ten weeks.  He was also 
given a prescription for a TENS unit.  

Dr. Saba noted that the Veteran had facial grimacing, he held 
his low back area, and wanted a prescription for a back 
brace.  He had limping with distorted gait and complained 
about pain in the left groin area.  He had extremely slow 
movement and sat with a ridged posture and moved in a guarded 
and protective fashion.  He moaned, stooped while walking, 
and was hunched over in the position of a frightened novice 
skier.  He was bent over.  The physician noted his pain 
behavior appeared to be non-physiologic and his subjective 
complaints were in excess of his objective findings.  It was 
noted that there was evidence for significant symptom 
magnification.  Dr. Saba stated that this, he believed, was 
an unconscious self destructive socially reinforced behavior 
response consisting of reports or displays of symptoms that 
function to control the life circumstances of the sufferer.  

It was noted the conclusion of symptom magnification syndrome 
was not intended to discredit the subjective complaints of 
pain, its possible basis in organic pathology or the 
existence of a certain degree of objective disability.  The 
Veteran reported symptoms that were essentially 
nonnegotiable, serve to control the environment, and result 
in significant amplification of perceived and expressed 
functional limitation.  This should not be interpreted to 
suggest malingering or intentional misrepresentation of pain 
and disability.  It was explained to the Veteran that passive 
care was palliative and not curative and he needed to start 
exercising, walking, and perhaps doing some light weight 
lifting.

The Veteran was complaining about pain in the head, neck, and 
low back.  He had no evidence for myelopathy, no long tract 
signs, no scissoring of gait, no spasticity, and no Babinski 
sign.  Dr. Saba noted that the Veteran had a very pessimistic 
outlook of his own capabilities.  He had a very limited 
expectation of himself and his own ability to ever return 
back to work again.  This was a dysfunction pain behavior 
with self limitation in activity.  It was noted that this was 
associated with deconditioning and might be a result of poor 
coping skills and a chronic disability conviction.

Treatment records from Dr. Saba dated in July 2008 noted no 
evidence of myelopathy, no long tract signs, no scissoring of 
gait, no spasticity, and no Babinski.  The Veteran's EMG of 
the paralumbar spinal muscles done bilaterally from L3 to S1 
were normal.  Nerve conduction velocity of the lower 
extremities showed evidence for mild peripheral neuropathy, 
predominately sensory.  The assessment noted: chronic lumbar 
syndrome; no evidence for lumbar radiculopathy; likely 
mechanical low back pain.  

When the Veteran's service connected low back syndrome is 
evaluated under the old and new rating criteria, and in light 
of all the medical records, including reported degrees of 
lumbar motion, and effects of pain on use it is found that 
the disorder is productive of no more than lumbosacral strain 
with muscle spasm on extreme forward bending, warranting a 20 
percent evaluation under Diagnostic Code 5295. The December 
2001 VA examination showed flexion to 95 degrees, extension 
to 35 degrees, right and left lateral flexions to 40 degrees, 
and right and left rotations to 35 degrees.  There was no 
medical evidence of muscle spasm and no demonstrable 
vertebral deformity.  No weakness was detected on clinical 
examination.  The June 2003 VA examiner noted no signs of 
radiculopathy.  Flexion was to 90 degrees, extension to 10 
degrees, right and left later flexion to 30 degrees, and 
right and left rotation to 30 degrees.  The examiner noted 
that range of motion was additionally limited by pain and 
lack of endurance, but was not additionally limited by 
fatigue, weakness, or incoordination.  There was no ankylosis 
of the spine.  Neurological examination of the lower 
extremities was within normal limits.

The evidence on file prior to September 26, 2003, did not 
demonstrate severe lumbosacral strain with listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  The evidence 
also did not demonstrate any significant neurological 
impairment which could even remotely be described as severe 
intervertebral disc syndrome (IVDS); recurring attacks, with 
intermittent relief.  Consequently, even when any functional 
loss due to pain or incoordination is considered, see 
VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998), an evaluation in 
excess of 20 percent under Diagnostic Codes 5295 or 5293 is 
not warranted.

From September 2002, the disability may be rated based on 
incapacitating episodes (under the revised Code 5293, then 
from September 26, 2003 under Code 5243). The June 2003 
examination showed no medical evidence supporting a rating 
greater than 20 percent under Diagnostic Code 5293.  The 
medical evidence did not show objective evidence of 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  Indeed, there is no 
medical evidence of incapacitating episodes.  Hence, there is 
no basis for rating based on incapacitating episodes.  
Accordingly, entitlement to a rating in excess of 20 percent 
for a low back syndrome for the period prior to September 26, 
2003 is denied.

The symptoms which are objectively attributable to the 
Veteran's service-connected lumbar disability are not shown 
at any time to be of such a nature or severity or to result 
in such functional limitations as to warrant a schedular 
evaluation in excess of the assigned 20 percent rating under 
the new criteria.  At the July 2004 VA examination, the 
Veteran's posture was within normal limits.  His gait was 
abnormal as he walked with small steps.  Examination of the 
thoracolumbar spine revealed no complaints of radiating pain 
on movement.  Muscle spasm was absent and no tenderness was 
noted.  There was negative straight left raising bilaterally.  
Flexion was to 80 degrees, extension to 25 degrees, and right 
and left lateral flexion and rotation were to 30 degrees.  
The Veteran's range of motion was not limited by fatigue, 
weakness, or incoordination.  There was no ankylosis and 
there were no signs of IVDS.  The peripheral nerve 
examination was within normal limits. 

Records from Joseph N. Saba, M.D. dated April 2004 to July 
2008 show chronic lumbar syndrome without evidence of disc 
herniation or lumbar radiculopathy.  In 2007, Dr. Saba noted 
that the Veteran's low back pain behavior appeared to be non-
physiologic and his subjective complaints were in excess of 
his objective findings.  It was noted that there was evidence 
for significant symptom magnification.  The Veteran reported 
symptoms that were essentially nonnegotiable, serve to 
control the environment, and result in significant 
amplification of perceived and expressed functional 
limitation.  Dr. Saba stated that this should not be 
interpreted to suggest malingering or intentional 
misrepresentation of pain and disability.

Thus the clinical evidence shows that the Veteran has 
embellished the severity of his symptoms.  Hence, the 
severity of the Veteran's low back syndrome remains unclear 
due to his symptom magnification.  When the low back syndrome 
is evaluated under the new rating criteria, no more than a 20 
percent rating is warranted, as the medical evidence does not 
show that the Veteran had forward flexion of the 
thoracolumbar spine 30 degrees or less.

Looking at any lumbar neurological dysfunction, while the 
Veteran complained of neurological manifestations testing 
showed no evidence for lumbar radiculopathy.  Since the 
Veteran has not been diagnosed with associated neurological 
conditions, separate evaluations are not warranted.

The Board notes that, at his June 2006 hearing, the Veteran 
testified that he had received a series of physical waivers 
from his employer due to his back disability.  Also, a 
December 2006 medical record contains the statement that the 
Veteran believed that he had been fired from his job due to 
his back and, in December 2007, another statement from the 
same physician contains the statement that the Veteran, after 
losing his job in September 2006, had been working a few days 
per week as a greeter at Wal-Mart but reported that "he can 
not take it any more."  

An extra-schedular disability rating is warranted under 
38 C.F.R. § 3.321 if the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that render application of the regular 
schedular standards impractical.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
question of an extra-schedular rating is a component of the 
Veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996), citing Floyd v. Brown, 9 
Vet. App. 88, 96 (1996) (the Board is obligated to consider 
the applicability of the extra-schedular rating regulation).  
The Board is required to address the issue of entitlement to 
an extra-schedular rating under 38 C.F.R. § 3.321 in cases 
where the issue is expressly raised by the claimant or the 
record before the Board contains evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VAOPGCPREC 6-96 
(August 16, 1996).  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service.  See Thun v. Peake, 
22 Vet. App. 111 (2007).  The Board cannot assign an extra-
schedular rating in the first instance, but it must 
specifically adjudicate whether to refer a case for such an 
evaluation when the issue is either raised by the claimant or 
is reasonably raised by the evidence of record.  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  

In this case, the Veteran's back disability is manifested by 
findings and symptoms, such as pain and, at times, muscle 
spasm and some limitation of motion, that are contemplated by 
the rating criteria.  Moreover, the back disability has not 
resulted in frequent periods of hospitalization.  The Veteran 
has expressed to his physician his sincere belief that he 
lost one job and was finding it difficult to perform a 
subsequent job due to his back; however, the medical evidence 
of record does not support a conclusion that the service-
connected back disability results in marked interference with 
his employment.  He had been given waivers at a previous job 
to permit him to continue that employment, and he was 
performing his subsequent job, albeit with complaints of 
pain.  The Veteran's belief that he lost a job and was having 
severe difficulty performing another job due to his back was 
not endorsed by his physician, who told him to start 
exercising, walking, and perhaps some light weight lifting, 
and who also did not believe that a scooter would be in the 
Veteran's best interests.  The Board does note that a 
September 2008 Decision Review Officer decision contains 
information showing that the Veteran has numerous other 
service-connected disabilities in addition to the service-
connected lumbosacral strain with intervertebral disc 
syndrome and is entitled to a 100 percent disability 
evaluation and basic eligibility for Chapter 35 education 
benefits from September 2006.  When the manifestations of the 
back disability alone are considered, however, the record 
does not support a conclusion that the back disability alone 
markedly interferes with the Veteran's employment such that 
application of the regular schedular standards is 
impractical.  Consequently, the Board concludes that the 
Veteran's service-connected back disability does not present 
such an exceptional or unusual disability picture as to 
support referral for consideration of assignment of an extra-
schedular rating for the back disability.


In light of the foregoing, the clinical findings reported do 
not warrant an increased rating under any applicable 
criteria.  Hence, the claim must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In August 2001, April and October 2004, and March and 
November 2006 letters the RO sent the Veteran the required 
notice.  The letters specifically informed him of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed 
assistance.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


The Board acknowledges that the Veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until March 2006.  
The timing of the specific notice required by Dingess is 
harmless in this instance because the claim for an increased 
evaluation has been denied.  Any questions as to the 
disability rating or the effective date to be assigned are 
moot.

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice requires that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

In this case, the Board finds that the 2001, 2004, and 2006 
letters were in substantial compliance with the first and 
fourth requirements of Vazquez-Flores to the extent that the 
Veteran was notified that he needed to submit evidence of 
worsening that could include specific medical evidence, as 
well as lay evidence from other individuals who could 
describe from their knowledge and personal observations in 
what manner his disability had worsened.

The Board is aware that the duty to assist letters did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  However, the Veteran's 
VA examination involved studies that paralleled the relevant 
diagnostic criteria.  These studies, as well as the Veteran's 
access to his VA examination reports, reflect that a 
reasonable person could have been expected to understand in 
this case what was needed to substantiate the claim.  
Moreover, as the Veteran discussed his service-connected 
disability in terms of relevant symptomatology in his 
statements, and as he described the functional effects of his 
disabilities on his everyday life in support of his claims 
during his examinations, in VA and private treatment records 
as well as at his hearing, the Board is satisfied that he had 
actual knowledge of what was necessary to substantiate the 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).

Finally, the Board notes that the August 2003 Statement of 
the Case and January 2006 and October 2008 Supplemental 
Statements of the Case explained why the Veteran's disability 
did not warrant an increased rating.  Thus, the Veteran had 
actual notice of the criteria used to rate his disability.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  Sanders 
v. Nicholson, 487 F.3d at 889.

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for an increased 
rating.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on 
appeal.

The Veteran's VA examinations and VA and private treatment 
records have been associated with the claims file.  The 
Veteran has not identified, and the file does not otherwise 
indicate, that there are any other VA or non-VA medical 
providers having existing records that should be obtained 
before the claim is adjudicated.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to an evaluation in excess of 20 percent for low 
back syndrome from June 28, 2001 is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


